PER CURIAM.
This appeal is from a summary denial of a motion to vacate or set aside a judgment and sentence. (Rule 3.850, Fla.R.Crim.P.) Appellant was convicted of robbery with a firearm. He contends that his sentence to life imprisonment is illegal because the statute (sections 812.13(2)(a) and 775.082(b), Florida Statutes (1977)), provides that the sentence be “a term of years not exceeding life imprisonment” and that such terminology does not permit a life sentence. We disagree. We interpret this statute to al*1017low the sentence to be either a term of years or life imprisonment.
AFFIRMED.
McCORD, C. J., and MILLS and BOYER, JJ., concur.